Order entered October 4, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00562-CV

           SILVER STAR TITLE, L.L.C., D/B/A SENDERA TITLE, Appellant

                                              V.

           MARQUIS WESTLAKE DEVELOPMENT, INC., ET AL., Appellees

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11010

                                          ORDER
       Before the Court is appellees’ October 1, 2019 unopposed second motion for an

extension of time to file their brief on the merits. We GRANT the motion and extend the time to

October 24, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE